  Case 3:13-cv-04896-K Document 265 Filed 11/06/19                  Page 1 of 3 PageID 4464


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

KELVION WALKER                                  §
    Plaintiff                                   §
v.                                              §               CAUSE NO. 3-13CV04896-K
                                                §                    (Judge Kinkeade)
AMY WILBURN                                     §
    Defendant                                   §


                        SECOND SUPPLEMENT TO DEFENDANT’S
                       EMERGENCY MOTION FOR CONTINUANCE

TO THE HONORABLE JUDGE KINKEADE:

        COMES NOW, Amy Wilburn, Defendant in the above-styled and numbered cause, and

files this her Second Supplement to Defendant’s Emergency Motion for Continuance. In support

thereof, Defendant respectfully submits as follows:

                                                I.
                                             SUMMARY

        Robert A. “Bob” Fanning died on Saturday afternoon, November 2, 2019. Mr. Fanning,

along with his friend and partner Harlan Harper, founded the firm of Fanning, Harper,

Martinson, Brandt & Kutchin, P.C. The funeral service for Mr. Fanning has been set for

November 12, 2019 at 3:00 pm.

                                              II.
                                          BACKGROUND

        1.      On October 31, 2019, Defendant Amy Wilburn filed her Emergency Motion for

Continuance and Brief. (Dkt. # 258 and 259)

        2.      On November 2, 2019 Mr. Robert Fanning died. His funeral service has been

scheduled for November 12, 2019 at 3:00 pm.

        3.      The trial of the case is scheduled to begin on November 7, 2019 and is expected

Second Supplement to Defendant’s Emergency Motion for Continuance                         Page 1
27600/640839/jw
  Case 3:13-cv-04896-K Document 265 Filed 11/06/19                  Page 2 of 3 PageID 4465


to last through, approximately, November 15, 2019.

                                         III.
                               ARGUMENT AND AUTHORITIES

        1.      In her Emergency Motion for Continuance (Dkt. #258 and 259), Defendant Amy

Wilburn presented a number of bases in support of her motion for continuance. Defendant

incorporates each of the bases as if set out verbatim herein.

        2.      Since the filing of Defendant’s Emergency Motion for Continuance, a new basis

has occurred which supports a brief continuance of the trial. Defendant’s lead counsel desires to

attend the funeral service of Mr. Fanning and respectfully asks the Court to continue the trial of

this case to allow him to do so.

                                               IV.
                                           CONCLUSION

        For the reasons stated in her Emergency Motion for Continuance (Dkt. #258 and #259)

and for the reasons stated in this Second Supplement, Defendant respectfully asks the court to

continue the trial of this case.

                                                Respectfully submitted,

                                                /s/ Thomas P. Brandt
                                                THOMAS P. BRANDT
                                                State Bar No. 02883500
                                                tbrandt@fhmbk.com
                                                JOHN F. ROEHM, III
                                                State Bar No. 17157500
                                                jroehm@fhmbk.com
                                                CHRISTOPHER T. BRANDT
                                                State Bar No. 24095984
                                                cbrandt@fhmbk.com
                                                FANNING HARPER MARTINSON
                                                BRANDT & KUTCHIN, P.C.
                                                Two Energy Square
                                                4849 Greenville Ave., Suite 1300
                                                Dallas, Texas 75206
                                                (214) 369-1300 (telephone)

Second Supplement to Defendant’s Emergency Motion for Continuance                           Page 2
27600/640839/jw
 Case 3:13-cv-04896-K Document 265 Filed 11/06/19                    Page 3 of 3 PageID 4466


                                                (214) 987-9649 (telecopier)

                                                ATTORNEYS FOR DEFENDANT
                                                AMY WILBURN



                                                AM
                                                     �  ·.\�)
                                                      LB URN


                              CERTIFICATE OF CONFERENCE

       This is to certify that on October 31, 2019, I conferred with Mr. Geoff Henley, lead

counsel for the Plaintiff, about this motion. Mr. Henley states that he opposed this motion.

                                                Isl Thomas P. Brandt
                                                THOMAS P. BRANDT


                                  CERTIFICATE OF SERVICE

       I hereby certify that on November 6, 2019, I electronically filed the foregoing document

with the clerk of the court for the U.S. District Court, Northern District of Texas, using the

electronic case filing system of the court.         The electronic filing system sent a "Notice of

Electronic Filing" to the all counsels of record.

                                                Isl Thomas P. Brandt
                                                THOMAS P. BRANDT




Second Supplement to Defendant's Emergency Motion for Continuance                              Page3
27600/640839/jw
